United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Trombetta et al.			:
Application No. 17/032,135			:		Decision on Petition
Filing Date: September 25, 2020		:				
Attorney Docket No. 34-118			:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed October 12, 2021, to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

Background

On January 25, 2021, the Office issued a non-final Office action setting a shortened statutory period for reply of three (3) months.  

The last date a reply could have been timely filed is Monday, April 26, 2021, because an extension of time was not obtained within the maximum extendable time period for reply.  

A reply to the Office action was not filed on or before April 26, 2021.  As a result, the application became abandoned on April 26, 2021.

A reply to the Office action was untimely filed on May 25, 2021.

The Office issued a Notice of Abandonment on October 12, 2021.  The petition was filed on the same date.

Discussion

The petition asserts the Office did not inform applicant that the reply was untimely within the maximum extendable time period for reply.  However, the Office is not legally obligated to take such an action.

The petition cites 37 C.F.R. § 1.134 and asserts a bona fide attempt was made to respond to the Office action.  



When reply by the applicant is a bona fide attempt to advance the application to final action, and is substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted, applicant may be given a new time period for reply under § 1.134  to supply the omission.

The provisions of 37 C.F.R. § 1.704(c) address situations involving bona fide attempts to file a complete reply, not bona fide attempts to timely file a reply.

The cover page of the Office action states, “Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).”

35 U.S.C. § 133 states,

Upon failure of the applicant to prosecute the application within six months after any action therein, of which notice has been given or mailed to the applicant, or within such shorter time, not less than thirty days, as fixed by the Director in such action, the application shall be regarded as abandoned by the parties thereto.

Pursuant to 35 U.S.C. § 133, this application is abandoned because a reply was not timely filed.  
The Office cannot waive the provisions of a statute.  Therefore, the holding of abandonment will not be withdrawn.

Applicant may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (already filed), the required petition fee ($2,200 for an undiscounted entity) and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A petition to revive form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions



		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.